Appeal by the defendant from a judgment of the County Court, Nassau County (Belli, J.), rendered March 18, 1988, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecution has submitted documentary evidence which establishes that the defendant executed a written waiver of indictment, in accordance with the provisions of CPL 195.20. Accordingly, the defendant’s challenge to the jurisdictional *635validity of the superior court information under which he was prosecuted is without merit (cf., People v Banville, 134 AD2d 116). Bracken, J. P., Kunzeman, Eiber and Spatt, JJ., concur.